Citation Nr: 1646429	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from February 1975 to November 1975 and August 1976 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

It is at least as likely as not that the Veteran's right ear hearing loss had its onset during military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board grants service connection for right ear hearing loss, which, other than the matter addressed in the remand section below, represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  Service Connection for Right Ear Hearing Loss

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic diseases, including organic diseases of the nervous system (which includes sensorineural hearing loss) shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The service treatment records show that the Veteran had a diagnosis of right ear hearing loss during a June 1983 re-enlistment examination.  For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

The June 1983 audiology examination report notes 35 decibels at 500 Hz, 30 decibels at 1,000 Hz, 40 decibels at 2,000 Hz, 35 decibels at 3,000 Hz, and 40 decibels at 4,000 Hz in the right ear, which meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  It was noted that the Veteran had had a tympanoplasty in February 1983 in the right ear.  He was diagnosed with high-frequency hearing loss in the right ear.

A January 1987 annual flight examination notes hearing in the right ear that was normal for VA purposes.  Specifically there was 10 decibels at 500 Hz, 10 decibels at 1,000 Hz, 15 decibels at 2,000 Hz, 15 decibels at 3,000 Hz, and 20 decibels at 4,000 Hz in the right ear, which does not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  

However, an April 1987 audiogram shows right ear hearing loss.  Specifically there was 15 decibels at 500 Hz, 30 decibels at 1,000 Hz, 35 decibels at 2,000 Hz, 35 decibels at 3,000 Hz, and 50 decibels at 4,000 Hz in the right ear, which meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.

Several months after separation from active duty service, an August 1987 re-enlistment examination noted that the Veteran had hearing loss related to his active duty navy occupation.  A July 1989 Annual Training examination report also shows right ear hearing loss.  Specifically there was 15 decibels at 500 Hz, 25 decibels at 1,000 Hz, 35 decibels at 2,000 Hz, 40 decibels at 3,000 Hz, and 45 decibels at 4,000 Hz in the right ear, which meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.

Years later, the Veteran underwent a VA audiology examination in July 2011.  The Veteran reported working on the flight line around jet aircraft through his whole career.  He noted that he had bilateral ear surgeries in the late 1980s for cholesteatoma and that his right ear hearing was restored with a prosthesis.  The Veteran's audiogram showed that he did not meet the criteria for hearing loss in the right ear for VA purposes.  Specifically there was 25 decibels at 500 Hz, 20 decibels at 1,000 Hz, 20 decibels at 2,000 Hz, 35 decibels at 3,000 Hz, and 30 decibels at 4,000 Hz in the right ear.  His speech recognition score in the right ear was 94 percent.  These findings do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The examiner noted that since the Veteran reported hearing loss after his cholesteatoma, he should be referred to an ear, nose, and throat (ENT) doctor for an opinion on this disability.  

A July 2011 VA inner ear examination notes that the Veteran had sensorineural hearing loss in the right ear, but that it was not severe if you took out the conductive component in the left ear, and was most likely age-related.

More recently, however, a January 2013 VA ENT clinic note shows the Veteran had multiple audiograms done that showed mild sloping to moderate sensorineural hearing loss in the right ear.  The assessment was mild to moderate hearing loss in the right ear.  The clinician noted that it was unlikely that any otologic surgery would improve the Veteran's hearing.

The July 2011 VA ENT medical opinion is inadequate for VA purposes, as there is no clear rationale for why the Veteran's hearing loss is not related to his acoustic trauma in service, and instead related to aging.  While the examiner noted that some of the hearing loss was attributed to a conductive component in the left ear, this does not address the etiology of the right ear sensorineural hearing loss.  The examiner also did not discuss the diagnosis of right ear hearing loss in the service treatment records; thus the opinion appears to be based on an inaccurate assessment of the evidence.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  In addition, the evidence reflects that the Veteran has stated that he had hearing loss which began in service and continued over the years.  He is competent to say he has had hearing loss for years.  The Board finds that his statements are both competent and credible. The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, organic diseases of the nervous system, which includes sensorineural hearing loss, is such a chronic condition under 38 C.F.R. § 3.309(a). 

Moreover, the Veteran has reported that he experienced hearing loss in service, as confirmed by the findings in the treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (service treatment records, etc.)).  The Veteran's DD-Form 214 shows that his military occupational specialty in the U.S. Navy was in-flight avionics maintenance technician for 6 years, and weapons system technician for 6 years.  Thus, the Veteran's exposure to acoustic trauma is presumed based on his military occupational duties.

Even though there is no probative opinion of record addressing the etiology of the Veteran's hearing loss disability, the Board considers it significant that the Veteran was initially diagnosed with right ear hearing loss in service.  He also had recurrent complaints of hearing loss since service.  Moreover, he has since undergone clinical testing that establishes a current diagnosis of right ear hearing loss in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  While the audiograms referenced on the January 2013 ENT treatment record as showing mild to moderate sensorineural hearing loss in the right ear are not in the records, the Board resolves all doubt in the Veteran's favor that he meets the criteria for hearing loss for VA purposes in the right ear at this point.  The prior audio examination in July 2011 was just under the minimum requirement for a hearing loss disability under VA regulations in the right ear.  

Where, the record contains both in-service and post-service diagnoses of a chronic disorder (sensorineural hearing loss), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, to the extent that the Veteran's right ear hearing loss in service may arguably be considered "chronic" in service, even without a probative medical opinion relating the Veteran's currently diagnosed right ear hearing loss to his military service, the Board finds that the evidence weighs in favor of his claim.  In addition, to the extent that "chronicity" arguably may not have been established in service, the Board considers the Veteran's assertions of a continuity of hearing loss since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).

The medical evidence establishes that the Veteran was exposed to acoustic trauma in the U.S. Navy as an in-flight avionics maintenance technician for 6 years, and weapons system technician for 6 years, was diagnosed with right ear hearing loss in service, has complained of hearing loss since service, and is currently diagnosed with right ear hearing loss.  Moreover, the Board observes that the Veteran has attested to his long-term hearing loss, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because there is a medical finding of right ear hearing loss in service and thereafter, and credible supporting evidence of right ear hearing loss since service, the Board concludes that the evidence supports the grant of service connection for right ear hearing loss.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for right ear hearing loss is granted.




ORDER

Entitlement to service connection for right ear hearing loss is granted.



REMAND

Given that the Veteran is now service-connected for the right ear, an examination is warranted to assess the present severity of the hearing loss both ears.  Also, the last examination for the left ear was in July 2011, more than five years ago, and the Veteran has since been treated for his hearing loss through 2013.  For these reasons, additional examination for the hearing loss is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his hearing loss disability from January 2013 to the present.  Also, all audiograms that have been performed at the VAMC in Nashville since 2011 should be obtained and added to the record.  

2.  Ask the Veteran to identify any additional, relevant treatment records pertaining to his hearing loss.

3.  Following completion of the above, schedule the Veteran for a VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss. 

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


